Citation Nr: 9933023	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-14 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as tendonitis.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right wrist due to trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active military service 
ending with his retirement in January 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 1996 and February 1997 rating 
decisions of the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran testified at an RO hearing in September 1997.  
The case was remanded by the Board in June 1999.  In August 
1999, the veteran testified at a personal hearing before the 
undersigned Member of the Board sitting at the RO.  In 
September 1999, the veteran submitted additional evidence 
accompanied by a waiver of RO consideration in accordance 
with 38 C.F.R. § 20.1304 (1999).

By rating decision in December 1997, the evaluation for the 
veteran's service-connected right wrist disability was 
increased to 10 percent (effective February 1, 1996, the date 
of the original grant of service connection).  However, as 
there has been no expressed intent by the veteran to limit 
his appeal on this issue to that particular rating, the issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).


FINDINGS OF FACT

1.  The veteran does not suffer from current left knee 
disability.

2.  The veteran's service-connected right wrist disability is 
manifested by pain and limitation of motion, but with no 
evidence of ankylosis.


CONCLUSIONS OF LAW

1.  Left knee disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The schedular criteria for entitlement to a disability 
rating in excess of 10 percent for degenerative changes of 
the right wrist due to trauma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 
4.45, 4.71(a), Diagnostic Codes 5010-5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For Left Knee Disability

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  To establish that a claim for service 
connection is well grounded, there must be a medical 
diagnosis of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  A claim may also be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

It should be emphasized that where the determinative issue 
involves a medical diagnosis or causation, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  A claimant therefore cannot meet this burden 
merely by presenting lay testimony and/or lay statements 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

After reviewing the evidence, the Board believes the left 
knee claim is well-grounded.  Service medical records 
document numerous complaints of left knee pain.  During 
service the veteran was diagnosed with left knee strain and 
left knee patellar tendonitis.  Further, VA general medical 
examination in February 1996 resulted in a pertinent 
diagnosis of probable patellofemoral syndrome.   The 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  In sum, the Board finds the left knee disability 
claim to meet the requirements for a well-grounded claim.  

With a well-grounded claim arises a duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  The claims file shows that 
the veteran has been afforded VA medical examinations in 
connection with his claim.  Also of record are VA outpatient 
reports.  The veteran has testified that he has not sought 
private medical care.  The Board finds, therefore, that no 
further action is necessary to meet the duty to assist the 
veteran. 

Turning to the merits, the Board notes a report of medical 
history portion of a May 1995 physical examination (the last 
of record), the veteran indicated that he had swollen and 
painful joints.  A clinical evaluation performed during the 
May 1995 physical examination found the veteran's lower 
extremities and musculoskeletal system to be normal.

The veteran underwent a VA examination in February 1996.  He 
complained of left knee pain and instability.  Physical 
examination noted "popping" of the knees with active and 
passive flexion and extension.  There was no edema or 
synovitis noted around the joint.  The impression was 
probable patellofemoral syndrome involving both knees.  
However, a VA joints examination conducted at that same time 
revealed full range of motion of the left knee with no 
tenderness, effusion or patellofemoral crepitus.  The 
diagnosis was left knee pain, presently not a problem.

At an August 1999 VA examination, examiner noted the 
veteran's history of left knee pain developing in 1992 which 
the veteran attributed to running, but without specific 
injury.  The veteran complained of pain after prolonged 
standing or walking.  Physical examination of the veteran's 
knees revealed crepitus in the right but none in the left.  
The veteran had full range of motion in both knees.  The left 
knee had no instability or tenderness to palpation.  X-rays 
of the left knee were negative for any abnormality.  The 
impression was complaints of left knee pain with normal 
examination.

The Board has carefully reviewed the medical evidence of 
record and the testimony from the veteran given during his 
September 1997 RO hearing and August 1999 Board hearing.  
However, while the Board has accepted the one diagnosis of 
probable patellofemoral syndrome as true for well-grounded 
purposes, the preponderance of the evidence is nevertheless 
against a finding of current left knee disability.  

The Board acknowledges the veteran's testimony and service 
medical records documenting complaints of left knee 
symptomatology.  However, when a claim is filed for 
entitlement to service connection, there must be an initial 
finding of a current chronic disability.  Although the 
veteran may testify as to symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The Board is unable to substitute its 
own judgment as to matters of medical diagnosis.  Therefore, 
despite the veteran's testimony, the Board must rely on the 
reports provided by trained medical personnel.  It appears 
from the record that the consensus of medical opinion is that 
despite the veteran's left knee complaints, there is no left 
knee disability capable of medical diagnosis at this time. 
Should a medical diagnosis of current left knee disability be 
made in the future, the veteran can always reopen his claim 
for service connection and the Board urges him to do so.  

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the medical 
evidence so as to otherwise provide a basis for favorable 
resolution of the veteran's claim. 

II.  Assignment Of A Higher Evaluation For Right Wrist 
Disability

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, his claim for assignment of a 
higher evaluation is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issue has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service medical records indicate that the veteran complained 
of bilateral wrist pain.  A May 1995 service physical 
examination noted that the veteran had arthritis of the 
wrists and had been assigned a P3 profile.  Service medical 
records reflect that the veteran is right handed.

At a February 1996 VA examination, the veteran complained of 
painful wrists with decreased mobility.  He remarked that 
using the right wrist for a prolonged period of time tended 
to exacerbate the pain.  Physical examination revealed that 
the veteran's right wrist was "somewhat" unstable with 
flexion and extension; decreased flexion and extension were 
noted in both wrists.  Decreased hand grip strength was also 
noted.  X-rays revealed mild degenerative changes in both 
wrists.  The VA examiner then commented as follows:

The physical examination today supports 
that there is loss of mild to moderate 
amount of mobility of both hands 
secondary to previous trauma/surgery.  
There is marked crepitus, suggesting 
early degenerative joint disease of these 
joints, probably secondary to the trauma 
he experienced in the past.  Although the 
patient is currently without a job, if he 
employs himself in a job that requires 
the use of fine motor skills, especially 
with the hands, this may prove to be 
somewhat difficult.

In a September 1997 statement, the veteran's wife indicated 
that the veteran's hand pain was sometimes so severe that he 
could not drive and she would have to pick him up at work.

At the September 1997 RO hearing, the veteran testified that 
he used to be able to type 47 words per minute, but now could 
only mange 23 or 24 words per minute.  He indicated that his 
right wrist was especially painful in the winter time and 
when it rained.  He remarked that he was taking medication in 
an effort to alleviate the pain.  He indicated that the pain 
was chronic in the winter time.  The veteran stated that he 
had been denied numerous jobs due to his failure to pass 
typing qualification tests.

At an August 1999 VA examination, the veteran complained of 
pain and stiffness in his wrists and thumbs.  Physical 
examination revealed mild tenderness over both snuffbox 
regions.  Range of motion testing of the right wrist 
revealed: flexion to 82 degrees, extension to 58 degrees, 
radial deviation to 24 degrees, and ulnar deviation to 32 
degrees.  X-rays revealed that the right wrist was normal.  
The diagnosis was pain in the right wrist with the 
possibility of an old scaphoid fracture.

At the August 1999 Board hearing, the veteran testified that 
he had difficulty with writing at college due to right wrist 
pain.  He indicated that he was right-handed, and he rated 
his right wrist pain as an 8.  He stated that he was not 
taking medication for right wrist pain.  He remarked that he 
had trouble grasping things and holding objects with his 
right thumb.  The veteran mentioned that sometimes the pain 
was so great that he could not turn a doorknob.

The veteran currently has a 10 percent rating for 
degenerative changes of the right wrist due to trauma under 
38 U.S.C.A. § 4.71(a), Diagnostic Codes 5010-5215, wrist 
limitation of motion.  Under Diagnostic Code 5215, the 
maximum rating allowed for disability resulting from 
limitation of motion of the wrist is 10 percent.  This rating 
is applicable when there is limitation of motion of the wrist 
with dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with the forearm.

Since the veteran currently receives the maximum 10 percent 
rating, an increased rating under Diagnostic Code 5215 is not 
available.  As the file contains no evidence of ankylosis 
(favorable or unfavorable), a higher rating is not possible 
under Diagnostic Code 5214.

The Board notes that the veteran's service-connected right 
wrist disability also includes arthritis, which is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71(a), Diagnostic Codes 5003-5010.  As the 
veteran's current 10 percent rating already addresses the 
disability due to the veteran's limited range of wrist 
motion, the Board cannot now provide an additional rating for 
this same disability.  38 C.F.R. § 4.14.

In evaluating musculoskeletal disabilities, the VA must 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups, or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.  However, as the veteran's right wrist 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
DeLuca analysis is not for application.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

The preponderance of the evidence shows that the impairment 
from the service-connected degenerative changes of the right 
wrist due to trauma warrant no more than a 10 percent rating 
at any time during the veteran's claim.  Fenderson.  As the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the right wrist 
disability, the benefit-of-the-doubt doctrine does not apply, 
and an evaluation in excess of the currently assigned 
disability rating must be denied.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's right wrist disability has resulted in 
frequent hospitalizations or caused a marked interference 
with his employment.  While the veteran has stated that he 
has failed typing tests and encountered difficulty in writing 
during his college coursework, neither the veteran nor a 
physician or occupational specialist has indicated that he 
was unable to perform his duties as required.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

